DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 8/25/2022.  As directed by the amendment, claims 1, 5, 9, 26, 27, 29, 33, 34, 36, 37 and 41 have been amended, and claims 2 and 35 have been cancelled. As such, claims 1, 5, 7-12, 14, 15, 26-34 and 36-41 are pending in the instant application.
Applicant has amended the claims to address minor informalities; the previous objections to the claims are withdrawn.
 
	Response to Arguments
Applicant's arguments filed 8/25/2022 (hereinafter “Remarks”) have been fully considered but they are not persuasive.
Applicant argues on page 7 of Remarks that “this combination [of maximal drape and not protruding inwardly beyond the inner surface of the elongate reinforcing member] that improves flexibility while also protecting flow was not recognized in the art at the time of the invention.”
In response to applicant's argument that the prior art allegedly did not recognize an improvement to flexibility (the asserted flow protection was art-recognized as demonstrated by Forrester para [0062]), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As discussed in the updated rejections below, Forrester teaches that the amount of drape can be varied/is a result effective variable (paras [0062-63]). While Forrester teaches that the result/effect is an impact on extension length, it flows from the structure that flexibility would also be impacted, because longer drape length would also permit a greater degree of freedom for flexing/bending, in additional to greater extension. Since there are already sufficient reasons in the prior art to arrive at the claimed invention as discussed in the updated rejections below, the prior art need not have recognized the increase in flexibility that flows from the teachings of Forrester in order to render the claimed invention obvious. [Although it is noted that previously-cited Vernon does comment on improved flexibility.]

Applicant states on page 8 of Remarks that the combination of limitations of the arc length maximizing a (fully) folded length while being short enough not to extend past the innermost area of the elongate reinforcing member “set Applicant’s medical tube apart from the teaching of the prior art.”
The Examiner disagrees. As discussed in the updated rejection below, Forrester teaches ensuring that a (fully) folded arc length is short enough not to extend past the innermost area of the elongate reinforcing member (para [0062]), and Forrester also demonstrates that it was known in the art of reinforced breathing tubing before the effective filing date of the claimed invention to vary the arc length to increase (or, inferentially, decrease) the fully extended length of the tube (para [0063]). Therefore, since it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art, see MPEP 2144.05.II.A, it would have been a matter of routine experimentation/ optimization to arrive at an arc length as claimed in view of Forrester, as it would have predictably provided a tube with maximum extendable length that still does not impede flow when bent.

Applicant further argues on page 8 that “Richitelli is not analogous art...not from the same field of endeavor and was not directed to the same problem facing the inventors.” 
In response to applicant's argument that Richitelli is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Richitelli is both in the field of applicant’s endeavor (spirally reinforced tubes for delivering gases) as well as reasonably pertinent to the particular problem with which the applicant was concerned (how to construct a spirally reinforced tube for delivering gases). Therefore, Richitelli is analogous art.

On page 8 of Remarks, Applicant also “requests that the Examiner replace the teachings of Richitelli with a medical tube having the same teachings.”
The Examiner is unclear exactly what Applicant means by “a medical tube.” What makes a tube a “medical” tube other than using it in a medical setting? Previously-cited Vernon teaches the same overlapping construction as Richitelli, but Vernon does not proffer any intended environment for use; does Vernon comprehend a “medical” tube because it doesn’t describe a non-medical application? More importantly, how would the same teachings in a “medical” tube be any different from those of Richitelli (or Vernon)/alter the rejection in any way? The tube structure of Richitelli (or Vernon) wouldn’t be any different if used in a medical setting. For instance, if Carlson (US 5,848,223; Figs. 7-9) or Smith et al.  (US 2001/0054422 A1; Figs. 6, 9a, 9e-i) were applied, the rejection would be identical except it would say “art of reinforced (medical) tubing.” While the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. Clearly Applicant’s tube construction is not novel (not even a medical setting), and the primary reference of O’Connor explicitly discloses a “medical” tube as claimed, so the contested claim limitation is already addressed; Richitelli need not supply a teaching in this regard. Since the teachings regarding tube construction remain the same regardless of the intended use of the tube, the Examiner sees no reason to replace the teachings of Richitelli, which are maintained in the rejections below.

Applicant argues on page 9 of Remarks that “The Office Action simply chooses to ignore the test for determining the field of endeavor,” yet Applicant acknowledges that it has been held that “cited references were within the same field of endeavor where they ‘have essentially the same function and structure’.” Applicant further argues on page 9 that “Richitelli is not directed to medical tubes…not from the same field of endeavor.”
The Examiner respectfully reemphasizes that the term “medical tube” has no particular structure; “medical” is just the intended setting for use (as is the rest of the intended use that Applicant has added to the preambles of the claims). Richitelli is concerned with spiral reinforced tubing for conveying (heated—and fully capable of being humidified, see e.g. Chuong (US 2009/0183382 A1; Fig. 8b, mist outlet 148), as nothing would prevent this intended use) gases. Applicant’s invention is spiral reinforced tubing for conveying (heated and humidified) gases. Therefore, they have essentially the same function and structure, and thus Richitelli is within the same field of endeavor. 

Applicant further argues on page 9 of Remarks that “medical tubing must meet certain standards or certifications…material requirements that ordinary tubing does not…performance characteristics that must be attained for tubing to be considered suitable for medical tube applications.”
The Examiner disagrees; there is nothing understood to be inferred by the claim term “medical tubing” other than it is tubing that is intended to be used in a medical setting. There are all types of tubing used in medical settings: large bore, small bore, thin walled, thick walled, reinforced, metal, plastic, perforated, air tight, breathable, bendable, stiff, corrugated, smooth, delivery of fluids, delivery of suction, etc., all of which have different requirements/materials/performance characteristics. If Applicant intends to claim a tube that meets certain standards or certifications, material requirements or performance characteristics, these limitations must be in the claims. Applicant’s amendment of the preambles to recite further intended use, i.e. the transport of specifically “heated and humidified” gases and “extend between a respiratory component and a patient interface,” only requires that the tube have sufficiently closed walls for delivery of such gases (which was already provided for by the (breathable) film previously recited in the claims) and have some length (which was already provided for by the wrapped lumen structure previously recited in the claims); no additional structure is understood to be required by the amended preambles.

Applicant states on page 9 that “Applicant has inserted the term “medical” into the body of the claims to make clear that the claims are directed to “medical tubes” and not just tubes used for other applications” (emphasis added).
The Examiner respectfully notes that Applicant has admitted that they are using the term to denote intended use. Because the instant claims are apparatus claims, the claimed invention must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does. See MPEP 2114. The primary reference of O’Connor discloses a tube that is used as claimed, rendering this entire discussion moot, but even if it didn’t, so long as it met the structural limitations of the instant claims, it would still comprehend a medical tube as claimed because there is nothing that would exclude it from being used in a medical application, just like the tube of Richitelli or Vernon is fully capable of being used in a medical setting, because there is nothing to preclude this use (a tube is a tube).

Applicant argues on page 10 of Remarks that “Richitelli was not addressing the same problem facing the inventors…problem endemic to conduits made of breathable film reinforced by a more rigid reinforcing member…not sufficiently robust…resistance to flow is increased…Richitelli is not analogous art.”
The Examiner disagrees. First, there is nothing in the instant specification that indicates that the instantly claimed spiral-wrapped, two-layer construction provides any particular benefit as regards “the problem” as set forth by Applicant, and it appears that it was selected simply as a well-known means for forming a spirally-reinforced tube. Second, the teaching of Richitelli does address the first part of the alleged problem (which is the part to which it was applied in the rejection), that is, “how to construct a robust (e.g. spirally-reinforced) tube.” Therefore, Richitelli is concerned with the same problem as Applicant, i.e. “how to construct a spirally-reinforced tube” in order to provide a robust/crush resistant tube, such that Richitelli qualifies as analogous art.

Applicant further argues on page 10 of Remarks that “Richitelli also was not addressing the same problem…Richitelli was passing hot but dry gases…[h]ot and dry gases have different requirements relative to hot and humid gases…not seeking to improve the robustness of the conduit and specifically sought to have the film collapse inward, which would cause the film to protrude into the lumen…the focal point of Richitelli was tapering the edges…the overlapped region is less protective than it could be.”
First, the Examiner is unclear what different requirements there are for hot and dry gases versus hot and humid gases, or how such requirements would alter/affect the teachings of Richitelli regarding the overlapped construction (which is the reason Richitelli was applied). As noted above in view of Chuong, supplying humidity in hairdryer gases was known before the effective filing date of the claimed invention, and there is nothing that would prevent Richitelli from such passing hot and humidified gases. [Moreover, O’Connor is the primary reference in the rejection, and O’Connor clearly discloses a tube for use with hot and humid gases, so in order to avoid the rejection, Applicant would need to recite tube requirements that define over O’Connor, not Richitelli.] Second, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Forrester was relied on to teach the film not protruding into the lumen, not Richitelli. Third, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the edges of the claimed film are not tapered/the overlapping region is “as protective as it could be”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, it is noted that previously-cited Vernon, as well as above-cited Carlson or Smith, teaches untapered edges, such that even if this limitation were included in the claims, it still would not define over the prior art. 

Applicant further argues on page 10 that, “Nothing in Richitelli suggests that Richitlli was seeking to provide a crush-resistant medical tube that resists damage when in use.”
First, the Examiner respectfully notes that it is the primary reference of O’Connor that “was seeking to provide a crush-resistant medical tube that resists damage when in use;” Richitelli was merely relied on the demonstrate the obvious construction claimed by Applicant in achieving this result. Second, the fact that Richitelli discloses a wear-resistant, wire-reinforced flexible conduit (col. 1, lines 18-20, col. 2, lines 10-15) demonstrates/infers that Richitelli was concerned with a crush-resistant tube that resists damage when in use. Whether or not the tube is disclosed for use in the medical field has no effect on this construction, and thus its teachings are still directly relevant to Applicant’s problem regarding tube construction.

Applicant also argues on page 10 regarding claims 11, 12, 38 and 39 that “[w]hile the Office Action asserts that the modified O’Connor would perform as claimed, there is no evidenced provided to support such a conclusion…the burden of establishing a prima facie case of obviousness has not been met.”
The Examiner disagrees that no evidence has been provided or that the prima facie burden has not been met. The evidence is that the structure of modified O’Connor meets the claimed structural limitations and the reinforcing member thereof is a crush-resistant spiral, which Applicant’s own disclosure (e.g. Figs. 7A-C; para [0078]) indicates is a configuration that provides the claimed functionality. Since the structure meets the claimed limitations and the examiner is unable to test the disclosed features of response to a compressive force, it would be expected that the structure of modified O’Connor would meet the claimed functionality absent an objective showing to the contrary. See MPEP 2112. Since Applicant has provided no such objective evidence to the contrary, the rejection of claims 11, 12, 38 and 39 in view of modified O’Connor is maintained below.

Claim Objections
Claims 5, 7-12, 14, 15, 26-33 and 36-41 are objected to because of the following informalities:  
The preambles of the dependent claims would have more clear antecedent basis if they were to read “The medical tube”
Appropriate correction is required.

Double Patenting
Applicant is advised that should claims 1, 11, 12, 26, 28, 29 and 33 be found allowable, claims 34 and 36-41 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-12, 14, 15 and 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (and thus its dependent claims 5, 7-12, 14, 15 and 26-33), it is indeterminant what is the meaning/scope of “a fully folded length,” particularly since this phrase is not found in the specification as originally filed. As best understood in light of the specification (e.g. Figs. 3I and 5C), a “fully folded length” is the distance that the film arc length extends into the lumen when the windings of the reinforcing member are fully compressed, i.e. the same as the folded length of claim 34.
Claim 1 (and thus its dependent claims 5, 7-12, 14, 15 and 26-33) recites the limitation "the pitch" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim will be considered to read “a pitch of the elongate reinforcing member”.

Claim Interpretation
“A folded length” as recited in claim 34 is understood to mean, in light of the specification (e.g. Figs. 3I and 5C), the distance that the film arc length extends into the lumen when the windings of the reinforcing member are fully compressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 10-12, 27, 28, 30-34, 37-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 2014/0000626 A1; hereinafter “O’Connor”) in view of Richitelli et al. (US 3,323,553; hereinafter “Richitelli”) and Forrester (US 2014/0130931 A1; hereinafter “Forrester”).
Regarding claim 1, O’Connor discloses a medical tube (medical tube 100) (Figs. 1 and 3D) configured to transport heated and humidified gases in a respiratory system (paras [0003], [0007], [0503], [0542]), the medical tube configured to extend between a respiratory component and a patient interface (e.g. Fig. 12 in view of paras [0003], [0007], [0503], [0542]), the medical tube comprising:
an elongate breathable film (tubular body 102) (tubular body formed from…a breathable thermoplastic polyurethane, para [0491]; where a thin, flexible plastic comprehends a film) around an outside of a spirally wrapped elongate reinforcing member (internal form 110) (paras [0473-475]) such that the elongate reinforcing member is exposed to a lumen (lumen 107) defined by the elongate reinforcing member and the elongate breathable film (Fig. 3D; paras [0470-475]), and the elongate breathable film bonding with the elongate reinforcing member (para [0483]),
the elongate breathable film comprising an inwardly biased profile between adjacent windings of the elongate reinforcing member, the elongate film defining an arc length (the length of the drape of the film in the troughs) (Fig. 3D), the arc length providing for a fully folded length of the breathable film (the film drapes between the windings of the elongate reinforcing member and thus when the windings are fully compressed, the film will be folded between them and extend some distance (the “fully folded length”) into the lumen), and
wherein the pitch, measured when the medical tube is not subject to deformational strain, is between 1.8 mm and 3.0 mm plus or minus 10% (the internal form is a helically wound element having a pitch between adjacent turns of…about 2mm, or…about 1.9, or…about 1.8, or…about 1.7, para [0077]).
O’Connor is silent regarding wherein the film is spirally wrapped around the outside of the reinforcing member with two layers of the elongate film overlying the reinforcing member outside of the lumen. However, Richitelli demonstrates that it well known in the art of reinforced tubing before the effective filing date of the claimed invention for a reinforced tube (Fig. 1) to be formed using a film (strip 13) that is spirally wrapped (wire helix 10 is provided with a continuous wall covering 12 by being helically wrapped about with a single covering strip 13, col. 2, lines 29-31) around the outside of a spirally wrapped reinforcing member (wire helix 10) with two layers of the elongate film (first side portion 15 and second side portion 16) overlying the reinforcing member outside of the lumen (Fig. 1 and 3). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to form the tube of O’Connor by using the well-known method taught by Richitelli such that the film is spirally wrapped around the outside of the reinforcing member with two layers of the elongate film overlying the reinforcing member outside of the lumen, in order to use a standard method (i.e. one where the manufacturing equipment is readily available) to predictably produce the result of a reinforced tube, particularly one that is thin-walled and highly flexible and well adapted to being transparent (Richitelli col. 1), which would have been obviously desirable given the medical setting of O’Connor, where light weight and flexibility is necessarily for patient comfort, since the tube is suspended from the face/head, and where transparency allows for detection of condensation build up or flow obstructions.
While O’Connor further discloses ranges for the pitch, reinforcing member diameter, film thickness and corrugation depth that are fully capable of providing for the arc length maximizing the fully folded length of the elongate breathable film while being short enough that no portion of the fully folded length of the elongate breathable film protrudes into the lumen beyond an innermost surface of the elongate reinforcing member that faces an interior of the lumen when the medical tube is fully bent (see paras [0510-511] and [0520-521] and the discussion provided on pages 6-7 of the Office Action mailed 11/18/2019), O’Connor does not explicitly disclose or teach ensuring that the arc length is dimensioned as claimed, e.g. by providing, in combination with the pitch values above, a cross-sectional width of the elongate reinforcing member of between 0.8 mm and 1.5 mm plus or minus 10% (O’Connor’s cross-sectional width ranges are lower, about 0.05-0.3 mm (para [0038]), which is reflected in the depiction in Fig. 3D where the smaller diameter reinforcement member would not be large enough to keep the depicted arc length from protruding into the lumen past the innermost surface of the reinforcement member when the tube is bent/the windings fully compressed). However, Forrester teaches that it was known in the art of reinforced breathing tubing before the effective filing date of the claimed invention to ensure that the arc length (the length of the radially inwardly extending portions 230 that define reverse folds 250) (Fig. 9) of an inwardly-biased film profile between adjacent windings (reinforcing coils 210) of a spirally wrapped reinforcing member (helix 220; para [0045]) is short enough that no portion of the fully folded length of the elongate breathable film protrudes into the lumen beyond an innermost surface of the elongate reinforcing member that faces an interior of the lumen when the medical tube is fully bent/when the windings of the reinforcing member make (indirect) contact with one another/are fully compressed (Fig. 9; ensuring that the folds 250…are located at a radial distance from the centerline of the hose 200 that is farther than are the inner diameters of the reinforcing coil 210 from the centerline, paras [0061-62]), by providing a cross-sectional width of the elongate reinforcing member that is large enough relative to the pitch and arc length to keep the arc length from protruding into the lumen past the innermost surface of the reinforcement member when the tube is bent. Forrester also demonstrates that it was well known in the art of reinforced breathing tubing before the effective filing date of the claimed invention that arc length is directly tied to (i.e. a known result-effective variable) the fully extended length of the tube (para [0063]). Optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the diameter/width (and/or the pitch) of the reinforcement of O’Connor to be within the claimed ranges/in or above those of O’Connor (particularly in view of the diameter/width needing to be larger than that disclosed by O’Connor as discussed above) and to arrive at the arc length maximizing the fully folded length of the elongate breathable film while being short enough that no portion of the fully folded length of the elongate breathable film protrudes into the lumen beyond an innermost surface of the elongate reinforcing member that faces an interior of the lumen when the medical tube is fully bent as taught by Forrester (where larger values for the pitch and diameter/width overall would have been obvious to an artisan before the effective filing date of the claimed invention in order to produce larger tubing for adults versus the neonate tubing disclosed by O’Connor, see e.g. claims 31-32 discussion below, while still retaining the same degree of crush resistance, which is dependent on the ratio of the diameter of the tube to the diameter and pitch of the reinforcement member), in order to provide the expected result of a maximum-extendable-length tube (thus providing the most versatility) where the arc length is still protectively situated within the confines of the adjacent reinforcing coils even when the tube is fully bent, so the inwardly-biased portions are not exposed to rubbing or other engagements that can cause wear and failure (Forrester para [0061]), and so that the inwardly-biased portions do not obstruct a desired flow of breathing gas through the tube (Forrester para [0062]).
Regarding claim 5, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 1, but O’Connor in view of Richitelli and Forrester is silent wherein an average radial distance from a lowest point of the elongate film between corresponding points on adjacent windings of the elongate reinforcing member to the area of the elongate reinforcing member most inwardly facing the interior of the lumen, measured when the medical tube is not subject to deformational strain, is less than 0.2 mm. However, it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art, see MPEP 2144.05.II.A, such that given the relative dimensions of the lowest point of the film and reinforcing member depicted in Forrester Fig. 9 in view of the dimensions disclosed by O’Connor and rendered obvious through routine experimentation as discussed above (see paras [0507-521] and the claim 1 discussion above), it would have been obvious to an artisan before the effective filing date of the claimed invention to arrive at the instant range through routine experimentation in order to provide a suitably crush resistant tube (i.e. thick enough reinforcement) that balances the need for extension while still protecting the film (Forrester para [0051] and paras [0062-63]).
Regarding claim 10, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 1, wherein O’Connor further discloses wherein the elongate reinforcing member comprises a circular cross section (Fig. 3D).
Regarding claim 11, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 1, wherein O’Connor further discloses wherein windings of the elongate reinforcing member are configured to roll or lean sideways in response to an applied compressive force (since the reinforcing member is spirally wound as discussed above, and the film is a thin, flexible thermoplastic material as discussed above, the reinforcing member of modified O’Connor is configured to perform as claimed because when a compressive force is applied, the windings will lean or roll in the direction of their winding because they are angled with respect to a compressive force and will thus distribute the force along the angle).
Regarding claim 12, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 11, wherein O’Connor further discloses wherein the medical tube is configured to maintain a gases flow while the compressive force is applied (para [0481]; wherein the tube of modified O’Connor is configured to perform as claimed because it provides crush resistance, i.e. maintains some degree of opening through the tube when a compressive [i.e. crushing] force is applied]).
Regarding claims 27 and 28, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 1, wherein O’Connor further discloses wherein the elongate breathable film is made of a thermoplastic polyurethane material (tubular body formed from…a breathable thermoplastic polyurethane, para [0491]).
Regarding claim 30, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 1, wherein O’Connor further discloses wherein a diameter of the tube is between 1 mm and 16 mm (about 1.6 mm to about…5 mm, para [0509]).
Regarding claims 31 and 32, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 30, wherein O’Connor further teaches utilizing the tubing for adult applications (para [0507]), and O’Connor further discloses that typical breathing tube sizes that cover adult applications are between 10-25 mm (para [0006]), but O’Connor does not explicitly disclose wherein the diameter of the tube is between 7 and 9 mm, or between 14 and 16 mm. However, optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05, and it would have been obvious to an artisan before the effective filing date of the claimed invention for the diameter of the tube of O’Connor to be between 7-9 mm or 14-16 mm as taught by O’Connor, in order to provide the expected result of a breathing tube suitable for a smaller adult and larger adult, respectively.
Regarding claim 33, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 1, wherein O’Connor in view of Forrester further discloses/teaches wherein the pitch of the elongate reinforcing member, measured when the medical tube is not subject to deformational strain of the elongate reinforcing member, is between about 2.0 mm and 2.5 mm (a pitch between adjacent turns of…about 2mm, or…about 1.9, or…about 1.8, O’Connor para [0036]; 1.8 mm, O’Connor para [0521]), and see also the discussion above in claim 1 regarding the obviousness of increasing all of the dimensions when using a larger overall tube, to retain the relationship taught by Forrester and the relative crush resistance.
Regarding claim 34, O’Connor discloses a medical tube (medical tube 100) (Figs. 1 and 3D) configured to transport heated and humidified gases in a respiratory system (paras [0003], [0007], [0503], [0542]), the medical tube configured to extend between a respiratory component and a patient interface (e.g. Fig. 12 in view of paras [0003], [0007], [0503], [0542]), the medical tube comprising:
a lumen (lumen 107) defined by an elongate reinforcing member (internal form 110) and an elongate breathable film (tubular body formed from…a breathable thermoplastic polyurethane, para [0491]; where a thin, flexible plastic comprehends a film), the elongate breathable film bonding with an outer surface of the elongate reinforcing member (Fig. 3D; para [0483]); 
the elongate breathable film comprising an inwardly-biased profile (the drape of the film in the troughs) between adjacent windings of the elongate 
reinforcing member (Fig. 3D), the inwardly-biased profile comprising an arc length (the length of the drape of the film in the troughs) (Fig. 3D) providing for a folded length of the breathable film (the film drapes between the windings of the elongate reinforcing member and thus when the windings are fully compressed, the film will be folded between them and extend some distance (the “fully folded length”) into the lumen); and
the medical tube having a pitch, measured when the medical tube is not subject to deformational strain, is between 1.8 mm and 3.0 mm plus or minus 10% (the internal form is a helically wound element having a pitch between adjacent turns of…about 2mm, or…about 1.9, or…about 1.8, or…about 1.7, para [0077]).
While O’Connor further discloses that the reinforcing member is spirally wound (para [0475]), O’Connor is silent regarding the film and reinforcing member being spirally wrapped together such that two layers of the elongate film overlie the outer surface of the elongate reinforcing member. However, Richitelli demonstrates that it well known in the art of reinforced tubing before the effective filing date of the claimed invention for a reinforced tube (Fig. 1) to be formed using a film (strip 13) that is spirally wrapped together with a reinforcing member (wire helix 10) (wire helix 10 is provided with a continuous wall covering 12 by being helically wrapped about with a single covering strip 13, col. 2, lines 29-31) such that two layers of the elongate film (first side portion 15 and second side portion 16) the outer surface of the elongate reinforcing member (Fig. 1 and 3). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to form the tube of O’Connor by using the well-known method taught by Richitelli such that the film and reinforcing member are spirally wrapped together such that two layers of the elongate film overlie the outer surface of the elongate reinforcing member, in order to use a standard method to produce the expected result of a reinforced tube, particularly one that is thin-walled and highly flexible and well adapted to being transparent (Richitelli col. 1), which would have been obviously desirable given the medical setting of O’Connor, where light weight and flexibility is necessarily for patient comfort, since the tube is suspended from the face/head, and where transparency allows for detection of condensation build up or flow obstructions.
While O’Connor further discloses ranges for the pitch, reinforcing member diameter, film thickness and corrugation depth that are fully capable of providing for the arc length maximiz[ing] the folded length of the elongate breathable film while remaining sufficiently short enough that the folded length of the elongate breathable film does not protrude into the lumen beyond an innermost surface of the elongate reinforcing member that faces an interior of the lumen when the medical tube is fully bent (see paras [0510-511] and [0520-521] and the discussion provided on pages 6-7 of the Office Action mailed 11/18/2019), O’Connor does not explicitly disclose or teach ensuring that the arc length is that the arc length is dimensioned as claimed, e.g. by providing, in combination with the pitch values above, a cross-sectional width of the elongate reinforcing member of between 0.8 mm and 1.5 mm plus or minus 10% (O’Connor’s cross-sectional width ranges are lower, about 0.05-0.3 mm (para [0038]), which is reflected in the depiction in Fig. 3D where the smaller diameter reinforcement member would not be large enough to keep the depicted arc length from protruding into the lumen past the innermost surface of the reinforcement member when the tube is bent). However, Forrester teaches that it was known in the art of reinforced breathing tubing before the effective filing date of the claimed invention to ensure that the arc length (the length of the radially inwardly extending portions 230 that define reverse folds 250) (Fig. 9) of an inwardly-biased film profile between adjacent windings (reinforcing coils 210) of a spirally wrapped reinforcing member (helix 220; para [0045]) is short enough that the elongate film does not protrude into the lumen beyond an innermost surface of the elongate reinforcing member that faces an interior of the lumen when the medical tube is fully bent/when the windings of the reinforcing member make (indirect) contact with one another/are fully compressed (Fig. 9; ensuring that the folds 250…are located at a radial distance from the centerline of the hose 200 that is farther than are the inner diameters of the reinforcing coil 210 from the centerline, paras [0061-62]), by providing a cross-sectional width of the elongate reinforcing member that is large enough relative to the pitch and arc length to keep the arc length from protruding into the lumen past the innermost surface of the reinforcement member when the tube is bent. Forrester also demonstrates that it was well known in the art of reinforced breathing tubing before the effective filing date of the claimed invention that arc length is directly tied to (i.e. a known result-effective variable) the fully extended length of the tube (para [0063]). Optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the diameter/width (and/or the pitch) of the reinforcement of O’Connor to be within the claimed ranges/in or above those of O’Connor (particularly in view of the diameter/width needing to be larger than that disclosed by O’Connor as discussed above) and to arrive at the arc length maximizing the folded length of the elongate breathable film while remaining sufficiently short enough that the elongate film does not protrude into the lumen beyond an innermost surface of the elongate reinforcing member that faces an interior of the lumen when the medical tube is fully bent as taught by Forrester (where larger values for the pitch and diameter/width overall would have been obvious to an artisan before the effective filing date of the claimed invention in order to produce larger tubing for adults versus the neonate tubing disclosed by O’Connor, see e.g. claims 31-32 discussion below, while still retaining the same degree of crush resistance, which is dependent on the ratio of the diameter of the tube to the diameter and pitch of the reinforcement member), in order to provide the expected result of a maximum-extendable-length tube (thus providing the most versatility) where the arc length is still protectively situated within the confines of the adjacent reinforcing coils even when the tube is fully bent, so the inwardly-biased portions are not exposed to rubbing or other engagements that can cause wear and failure (Forrester para [0061]), and so that the inwardly-biased portions do not obstruct a desired flow of breathing gas through the tube (Forrester para [0062]).
Regarding claim 37, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 34, wherein O’Connor further discloses wherein the elongate breathable film is made of a thermoplastic polyurethane material (tubular body formed from…a breathable thermoplastic polyurethane, para [0491]).
Regarding claim 38, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 34, wherein O’Connor further discloses wherein windings of the elongate reinforcing member are configured to roll or lean sideways in response to an applied compressive force (since the reinforcing member is spirally wound as discussed above, and the film is a thin, flexible thermoplastic material as discussed above, the reinforcing member of modified O’Connor is configured to perform as claimed because when a compressive force is applied, the windings will lean or roll in the direction of their winding because they are angled with respect to a compressive force and will thus distribute the force along the angle).
Regarding claim 39, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 38, wherein O’Connor further discloses wherein the medical tube is configured to maintain a gases flow while the compressive force is applied (para [0481]; wherein the tube of modified O’Connor is configured to perform as claimed because it provides crush resistance, i.e. maintains some degree of opening through the tube when a compressive [i.e. crushing] force is applied]).
Regarding claim 41, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 34, wherein O’Connor in view of Forrester further discloses/teaches wherein the pitch of the elongate reinforcing member, measured when the medical tube is not subject to deformational strain of the elongate reinforcing member, is between 2.0 mm and 2.5 mm (a pitch between adjacent turns of…about 2mm, O’Conner para [0036], and see also the discussion above in claim 1 regarding the obviousness of increasing all of the dimensions when using a larger overall tube, to retain the relationship taught by Forrester and the relative crush resistance).

Claims 7-9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor in view of Richitelli and Forrester as applied to claim 1 above, and further in view of Susumu (GB 2370336 A1; hereinafter “Susumu”).
Regarding claims 7-9, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 1, wherein O’Connor discloses bonding the film to the side of the reinforcing member facing away from the lumen (Fig. 3D; para [0483]), but O’Connor does not disclose a D-shaped reinforcing member, such that O’Connor is silent regarding the remaining limitations of claims 7-9. However, Forrester further teaches an elongate reinforcing member (110) that comprises a D-shaped cross section (Fig. 4), wherein a flat part of the D-shaped cross section is longitudinally aligned with the lumen and a semi-circular part of the D-shaped cross section is facing away from the lumen (Fig. 4), and Susumu teaches that it was known in the reinforced tube art before the effective filing date of the claimed invention for a reinforced tube to include a elongate reinforcing member (member 21) to comprise a D-shaped cross section (Figs. 5-7), wherein the flat part of the D-shaped cross section is longitudinally aligned with the lumen and the semi-circular part of the D-shaped cross section is facing away from the lumen (Fig. 7), wherein a film (inner cloth 4) overlays the semi-circular part of the D-shaped cross section (Fig. 7; page 8), in order to reduce the interruption to flow within the tube (Susumu, page 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of O’Connor in view of Richitelli and Forrester to include wherein the elongate reinforcing member comprises a D-shaped cross section, wherein the flat part of the D-shaped cross section is longitudinally aligned with the lumen and the semi-circular part of the D-shaped cross section is facing away from the lumen, wherein the film is bonded to the semi-circular part of the D-shaped cross section as taught by Forrester and Susumu, in order to provide the expected result of less interrupted flow within the tube by virtue of a more flush/less intrusive reinforcement shape facing the lumen (Susumu page 3).
Regarding claim 14, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 1, but O’Connor is silent regarding wherein the elongate reinforcing member is hollow. However, Susumu teaches that it was known in the reinforced tube art before the effective filing date of the claimed invention for a reinforced tube to include wherein the elongate reinforcing member (e.g. hollow member 21) is hollow (Figs. 5-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of O’Connor to include wherein the elongate reinforcing member is hollow as taught by Susumu, in order to provide the expected result of a lower weight tube (Susumu page 3) for enhanced consumer experience (i.e. less weight on the face).
Regarding claim 15, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 13, but O’Connor is silent regarding wherein the elongate reinforcing member comprises a cavity configured to hold or transport a fluid. However, Susumu teaches that it was known in the reinforced tube art before the effective filing date of the claimed invention for a reinforced tube to include wherein the elongate reinforcing member (e.g. hollow member 21) comprises a cavity configured to hold or transport a fluid, i.e. is hollow (Figs. 5-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of O’Connor to include wherein the elongate reinforcing member comprises a cavity configured to hold or transport a fluid, i.e. is hollow, as taught by Susumu, in order to provide the expected result of a lower weight tube (Susumu page 3) for enhanced consumer experience (i.e. less weight on the face).

Claims 26 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor in view of Richitelli and Forrester as applied to claims 1 and 34 above, and further in view of Mals (WO 2013/156914 A2; hereinafter “Mals”).
Regarding claims 26 and 40, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claims 1 and 34, but O’Connor is silent regarding wherein the pitch (of the elongate reinforcing member), measured when the medical tube is not subject to deformational strain, is selected to maintain a bend radius greater than or equal to about 10 mm. However, O’Connor discloses the tube for respiratory purposes (para [0006]), optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05, and Mals teaches that it was well known in the respiratory tube art before the effective filing date of the claimed invention for a reinforced respiratory tube (e.g. delivery conduit 6A) (Fig. 2) to include wherein the longitudinal distance between corresponding points on adjacent windings, measured when the medical tube is not subject to deformational strain, is selected to maintain a bend radius greater than or equal to about 10 mm (5 mm to 50 mm, para [0056]). Therefore, it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of O’Connor to include wherein the longitudinal distance between corresponding points on adjacent windings, measured when the medical tube is not subject to deformational strain, is selected to maintain a bend radius greater than or equal to about 10 mm as taught by Mals, to provide the flexible tube with a suitable bending radius that allows for sufficient movement/deformation while avoiding kinking/damage/life shortening (Mals, para [0055]).

Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor in view of Richitelli and Forrester as applied to claims 2 and 33 above, and further in view of Hurmez et al. (US 2013/0098360 A1; hereinafter “Hurmez”) and Anthony (WO 2014/125066 A1; hereinafter “Anthony”).
Regarding claims 29 and 36, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claims 2 and 33, but O’Connor is silent regarding wherein the elongate film is made of a material having a vapour transmission rate greater than or equal to 650 g/m2/day. However, as discussed above regarding claim 2, O’Conner discloses a breathable film material, which must necessarily have some vapour transmission rate, Hurmez teaches that it was known in the respiratory tube art before the effective filing date of the claimed invention to utilize breathable materials that have a vapour transmission rate greater than 70 g-mm/m2/day (para [0074]), Anthony teaches that it was known in the respiratory therapy art before the effective filing date of the claimed invention to utilize breathable materials that have a vapour transmission rate between 1 and 2000 g/m2/day, and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05. Therefore, it would have been obvious to an artisan effective filing date of the claimed invention to modify the breathable tube of O’Connor to include wherein the elongate film is made of a material having a vapour transmission rate greater than or equal to 650 g/m2/day as taught by O’Conner, Hurmez and Anthony, in order to provide the expected benefit of providing sufficient breathability to reduce the likelihood of condensation forming within the tube.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785